Citation Nr: 0928386	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-22 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1970 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law 
Judge in a hearing at the Montgomery, Alabama RO in June 2009 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that his currently diagnosed PTSD results 
from in service stressors during the war in Vietnam.  
Specifically, the Veteran testified at the June 2009 Board 
hearing that he was stationed in Long Binh, Vietnam as a 
radioman from October 1970 to January 1971, when he was 
"medevac'd" out to the United States.  The Veteran stated 
he had placed on guard duty on the perimeter of both Long 
Binh and Pleiku, both of which were under frequent attacks.  
The Veteran recalled three members of his patrol were wounded 
during one such attack: Zimmerman, Long, and Charles.  In 
addition, the Veteran identified one soldier, Garcia, as 
being killed.  The Veteran testified that he could not recall 
any of the wounded or killed soldier's first names as 
everyone was addressed by their last name.  See Board hearing 
transcript, dated June 2009.

The Veteran stated that he does not recall Garcia as being in 
his unit but that they were there together.  The Veteran 
stated he witnessed Garcia's death during an attack and 
described what he experienced. The Veteran testified that 
during his time in Vietnam he had developed anxiety and chest 
pains.  The Veteran stated his chest pains were serious and 
felt he could not breathe and was "MedEvac'd" from Long 
Binh to the United States for treatment.  Id. 

The Veteran's entrance examination is absent of any complaint 
or treatment for chest pains or anxiety.  The in-service 
treatment records do indicate that the Veteran receive 
treatment for chest pains and was subsequently operated on in 
March 1971 for patent ductus arteriosus.  Furthermore, the 
Veteran's separation examination does note treatment for 
chest pains and patent ductus arteriosus.  See Separation 
examination, dated September 1971.  Moreover, the Veteran has 
been diagnosed with PTSD.  See VA examination, dated March 
2005.  

The Veteran's stressor has yet to be verified.  In January 
2009, the RO's Appeals JSRRC Coordinator made a formal 
finding of a lack of information needed to corroborate the 
Veteran's claimed stressors.  It was noted that, despite the 
RO's efforts (documented in the memorandum), the Veteran had 
not provided sufficiently detailed information that could be 
forwarded to the JSRRC for verification.  However, as noted 
above, the Veteran provided more details at his June 2009 
personal hearing.  Thus, the Board finds that additional 
efforts should be made to verify the Veteran's claimed 
stressors.  

The Board also notes that, while the Veteran's DA 20 is of 
record, his complete personnel file is not.  Attempts must be 
made to obtain this file for association with the claims file 
prior to a final determination of the Veteran's claim.

In light of the Veteran's testimony, it is the Board's 
opinion that further development of the case is necessary in 
order to give the Veteran every consideration with respect to 
the present appeal.  This case is being returned to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
and the Veteran will be notified when further action on his 
part is required.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain from the National Personnel Records 
Center (NPRC), the appropriate service 
department, or any other source (to include 
from the Veteran, directly, if necessary) 
copies of the Veteran's personnel records.  In 
requesting the records from any Federal 
facility, the RO must follow the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the appellant that the records were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be taken. 

2.	The AMC should attempt to verify the Veteran's 
reported PTSD stressors, as described during 
the June 2009 Board hearing, by requesting 
unit information and unit history.  If 
additional evidence is needed for stressor 
verification, the Veteran should be asked to 
provide it.  

3.	The RO should then prepare a list of the 
Veteran's claimed in-service stressors, which 
must be forwarded to the JSRRC for 
verification.  If such verification cannot be 
provided, it must be so stated, in writing, 
for inclusion in the claims folder.

4.	Thereafter, the RO should readjudicate the 
appellant's claim. If the benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal. An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




